Citation Nr: 1704075	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-28 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral foot disability to include arthritis and pes planus.

4. Entitlement to a higher (compensable) rating for service-connected residuals of a left thumb injury. 

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 and had subsequent periods of service in the Army National Guard (ARNG) between March 1983 and September 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, that in pertinent part, granted service connection and a non-compensable rating for residuals of a left thumb injury, and denied service connection for bilateral hearing loss, tinnitus, and a bilateral foot disability of arthritis and flat feet.

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In September 2014, the Board granted service connection for a left elbow disability, and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board. 

In a December 2014 rating decision, the RO effectuated the Board's decision and granted service connection and a non-compensable rating for residuals of a left elbow disability.  A higher 10 percent rating was granted for this disability in a January 2016 rating decision.  The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of entitlement to a higher rating for a service-connected left elbow disability as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to entitlement to a higher rating for a left elbow disability will be the subject of a later Board decision, if ultimately necessary. 

In its January 2016 rating decision, the RO also granted service connection for traumatic arthritis of the first metacarpophalangeal joint of the right great toe.  This issue is not before the Board, since the Veteran did not appeal the rating or effective date assigned in this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rating for a service-connected left thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of the right ear or left ear as a result of his active service. 

2.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current tinnitus began during his military service.

3.  Bilateral pes planus was noted on enlistment medical examination prior to the Veteran's entry into active service.

4.  Bilateral pes planus existed prior to active service, and the probative evidence does not show that this disability was permanently aggravated by active service.

5.  The preponderance of the probative evidence reflects that the Veteran's current bilateral foot disability (other than pes planus) was not present in service or for many years following his discharge from service, and is not etiologically related to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  Resolving all reasonable doubt in his favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A current bilateral foot disability was not incurred in or aggravated by the Veteran's active military service, nor may arthritis be presumed to have been so incurred or aggravated . 38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by a letter dated on November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, and hearing testimony in support of his claims.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the claimed disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its September 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions as to the claims, and this was done.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the October 2015 VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history of events during service, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The Board observes that the Veteran has not yet established Veteran status with regard to any periods of military service other than his period of active duty from April 1961 to April 1965, and his period of ACDUTRA in 2000 in which he injured his left elbow. The fact that a claimant has established status as a Veteran for other periods of service does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

Without the status as a Veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to Veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

Certain diseases like arthritis, sensorineural hearing loss and other organic diseases of the nervous system such as tinnitus are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus on the basis that he was exposed to loud noises during active service in the Air Force which resulted in current hearing loss and tinnitus.  See his July 2006 claim and July 2010 substantive appeal.  He has also reported noise exposure during his periods of reserve service.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385; see also McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that a minimum degree of hearing loss is a prerequisite for entitlement to service connection, and that a change in hearing as a result of service is a disability if it exceeds the levels specified in 38 C.F.R. § 3.385). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993). To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's DD Form 214 reflects that he served on active duty in the Air Force from April 1961 to April 1965 and his primary military occupational specialty (MOS) was aircraft mechanic.  He had additional periods of reserve service as an aircraft mechanic in the ARNG from March 1983 to September 2001.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155  (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

Service treatment records from the Veteran's period of active duty from 1961-1965 are negative for hearing loss and tinnitus.  Audiometric tests performed in service do not show a hearing loss disability under 38 C.F.R. § 3.385, including on separation examination.  A December 1963 report of hearing conservation data reflects that the Veteran was hit with a ball bat and was unconscious for 15 minutes.  In a March 1965 report of medical history at separation, the Veteran denied a history of ear trouble.

On medical examination performed for enlistment purposes in February 1983, the Veteran's ears and eardrums were normal.  Whispered voice testing was 15/15 in each ear, and spoken voice testing was 20/15 in each ear.  In a February 1983 report of medical history, the Veteran denied a history of hearing loss, and denied ear trouble.

On medical examination in July 1992 during a period of the Veteran's reserve service, audiometric testing on separation examination revealed right ear decibel thresholds of 5, 5, 5, 20 and 25, and left ear decibel thresholds of 15, 10, 5, 20 and 15, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In a July 1992 report of medical history, the Veteran denied a history of hearing loss and ear trouble.

A March 2005 VA outpatient treatment record reflects that the Veteran complained of ringing in his ears, and said he had this for quite some time.  He stated that it was getting worse and woke him up in the middle of the night.

A June 2005 VA audiology consult reflects that the Veteran reported that he had occasional intermittent hearing difficulty. He reported periodic intermittent tinnitus in his left ear, and said he had tinnitus for many years.  He reported that he worked around jet aircraft for four years of active duty in the Air Force, and again in the National Guard reserves for 18 years.  He also worked around loud noise at the Caterpillar Tractor company for many years, and currently drove a bus.  The examiner indicated that puretone test results showed normal hearing sensitivity through the speech range frequencies bilaterally.  Word recognition was very good in the right ear and excellent in the left ear.  Because the Veteran stated that his hearing and tinnitus problems had not changed over the years, he was not referred for further testing.

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in July 2006, and said that service treatment records dated in December 1963 showed that he had early hearing loss.

By a letter dated in June 2006, a private physician, J.A.M.-S., D.O., M.P.H., stated that she had reviewed the Veteran's service treatment records from 1961-1965 and his private medical records, and opined that it is more likely than not that his hearing loss and bilateral tinnitus were directly related to noise exposure in service.  The rationale for the opinion was that multiple hearing tests in service showed hearing loss, the Veteran was exposed to more noise while working around loud aircraft, hearing protection in the 1960s was suboptimal, and there was not full protection.  She opined that audiological tests in May 1961, March 1963 and December 1963 showed high frequency hearing loss.  She stated that the results varied but the hearing loss was caused or exacerbated by the military exposure.  She opined that service connection was warranted for hearing loss with tinnitus.

On VA compensation examination in November 2007, the Veteran reported that he first noticed hearing problems "probably 1964 or somewhere near there" due to noise exposure from aircraft in the Air Force.  He reported noise exposure from helicopters in the National Guard, with hearing protection.  He reported occupational noise exposure from manufacturing at Caterpillar Tractor for 30 years with the use of hearing protection.  He reported periodic "ringing" tinnitus "probably in both ears" with onset of "probably 1965 or so" with unknown specific cause.  He stated that the tinnitus was noticeable "depending on when around noise." 

The VA examiner indicated that the claims file had been reviewed and that all hearing evaluations performed in service showed that the Veteran's hearing sensitivity was within normal limits.  The examiner noted that on the March 1963 hearing evaluation, there was a slight decrease in hearing sensitivity for both ears, but the findings in December 1963 showed improved hearing sensitivity for both ears.  The examiner opined that this pattern, with hearing sensitivity configuration, was not consistent with noise-induced involvement.  The examiner stated that a comparison of the 1961 and 1965 findings suggested a zero decibel average threshold shift for both ears. The separation findings in March 1965 showed hearing sensitivity within normal limits for all frequencies tested for both ears.  Military documentation was silent regarding tinnitus experiences.  Subsequent military hearing evaluation in July 1992 showed that hearing sensitivity was within normal limits for all frequencies tested for both ears. 

Audiometric testing revealed right ear decibel thresholds of 5, 5, 15, 20 and 20, and left ear decibel thresholds of 20, 15, 5, 20, and 15, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC list were 100 percent in each ear.  The examiner indicated that the Veteran had hearing sensitivity within normal limits for the compensable range, that all documented hearing evaluations both during and after service were within normal limits, and that such findings are not consistent with noise-induced involvement.  The Veteran's reported tinnitus did not appear to be recurrent unless he was "around noise."  The examiner noted that the Veteran reported that he used hearing protection devices in all noise environments, and opined that the claimed hearing impairment and tinnitus were both less likely as not to be caused by noise exposure experiences while in the military.

A November 2008 VA primary care note reflects that the Veteran complained of progressive hearing loss and requested evaluation.  The pertinent diagnostic impression was hearing loss.

At his May 2014 Board hearing, the Veteran testified that he was an aircraft mechanic in the Air Force.  He said he was exposed to noise from the engines of the aircraft, which he tested at high RPM.  He testified that he wore hearing protection.  He said he probably noticed hearing loss "while he was in there," but did not report hearing loss or seek treatment.  He stated that during service, he was hit with a baseball bat and was unconscious for a period of time.  He related that he had ringing in his ears in service.  After service, he worked for Caterpillar and was in the National Guard for 20 years.  He testified that he had no real problem with ringing in his ears currently, but it was still present.  He reported current hearing difficulty. He testified that his hearing ability had worsened since his VA examination in 2007.

On VA examination in October 2015, audiometric testing examination revealed right ear decibel thresholds of 15, 10, 10, 20 and 20, and left ear decibel thresholds of 20, 15, 10, 10 and 20, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores using the Maryland CNC list were 94 percent in the right ear, and 96 percent in the left ear.  The examiner diagnosed sensorineural hearing loss only in the frequency range of 6000 hertz or
higher frequencies.  The examiner opined that there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 hertz for either ear.  The examiner opined that the Veteran's right and left ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner's rationale was that many hearing evaluations were completed while the Veteran was in the Air Force, all showing hearing sensitivity within normal limits for all frequencies tested for both ears.  A comparison of hearing evaluations dated in May 1961 (enlistment) and March 1965 (separation) showed no shift in hearing greater than normal measurement variability. An Institute of Medicine report in 2006 stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure. The same consideration applies to hearing loss from head trauma, in that, if head trauma caused hearing loss, hearing loss would be present at time of head trauma.  The examiner opined that based on the separation hearing evaluation findings, it appears that the current hearing loss occurred after military tour. 

With regard to tinnitus, the examiner stated that the Veteran did not report recurrent tinnitus, and tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale was that the Veteran denied experiencing tinnitus at this time.  He stated that he last experienced tinnitus approximately in 2001, at the time of his retirement from Caterpillar. He stated that he first noticed tinnitus about 1968, when employed at Caterpillar. 

The Board finds that the evidence reflects that the Veteran had noise exposure both during and after service.  The Veteran's exposure to in-service acoustic trauma is conceded. 

However, although the Veteran has been diagnosed with sensorineural hearing loss, the results of the Veteran's November 2007 and October 2015 VA audiological examinations confirm that he does not have sufficient hearing loss in either ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  Thus, service connection for bilateral hearing loss is not warranted as a current hearing loss disability is not shown.

With regard to tinnitus, during the pendency of this appeal, the Veteran has made conflicting statements as to whether or not he has current tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). It is the type of condition that is entirely subjective in nature, and is capable of lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2002) ("tinnitus is readily capable of lay observation").  The Board finds that his various statements and the medical evidence suggest that he has current tinnitus that has been recurrent for many years, rather than continuous.

The determinative issue, then, is whether the current tinnitus is attributable to the Veteran's military service.

Evidence weighing against the Veteran's claim includes the fact that the Veteran denied having ear trouble at separation from his period of active duty in 1965, and also denied it in 1983 and 1992, the fact that his service treatment records are negative for complaints, treatment or diagnosis of tinnitus, which weighs against the credibility of his more recent statements, and the evidence of significant post-service occupational noise exposure.  Further, the November 2007 and October 2015 VA medical opinions constitute probative evidence against the Veteran's claim for service connection for tinnitus, as they are based on current examination results and a review of the medical record. 

Evidence in favor of the claim includes the positive nexus opinion by Dr. M.-S., to the effect that current tinnitus is related to noise exposure in service, the evidence of a head injury in service, and the Veteran's statements of recurrent tinnitus since service.  See Walker, supra.

In view of the totality of the evidence, including the medical opinions noted above, the Veteran's current complaints and report of recurrent tinnitus symptomatology since service, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and tinnitus was as likely as not incurred during his service. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). Consequently, service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.

Bilateral Foot Disability to include Pes Planus and Arthritis

The Veteran contends that his pes planus (flat feet) condition existed prior to service and was aggravated by service.  See his July 2010 substantive appeal and his May 2014 Board hearing.  He has also contended that he has current bilateral arthritis of the feet that is related to service.  

The Board notes that during the pendency of this appeal, the RO has established service connection for traumatic arthritis of the first metacarpophalangeal joint of the right great toe.  Thus, this issue is not before the Board.  

A review of the evidence reflects that the Veteran has been diagnosed with pes planus and arthritis of the feet.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.")

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined and accepted for service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The disorder need not be currently symptomatic, but only noted on entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).

A superimposed disease or injury is eligible for service connection.  See VAOPGCPREC 82-90 (observing that even congenital defects "can be subject to superimposed disease or injury" and that "if during an individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability"); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Service treatment records from the Veteran's period of active duty reflect that on enlistment medical examination in April 1961, pes planus was noted on the examination report.  The Veteran's physical profile (PULHES) included a physical profile of L-2 for the lower extremities, and the examiner indicated that that this was based on his feet.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

A June 1961 service treatment record reflects that the Veteran was seen for complaints of minimal pain in his big toe after he dropped a fire extinguisher on his right foot.  An examination was negative.  A March 1965 report of medical examination on separation reflects that the Veteran's feet were listed as normal.  In a March 1965 report of medical history at separation, the Veteran denied a history of foot trouble.

On medical examination performed for enlistment purposes in February 1983, the Veteran's feet were normal.  In a February 1983 report of medical history, the Veteran denied a history of foot trouble.  No abnormalities of the feet were noted on medical examination in July 1992.

The Board finds that the evidence demonstrates that the Veteran had bilateral pes planus disability that was noted on pre-induction examination in April 1961.  As bilateral pes planus was noted during the Veteran's entrance examination, the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  If a pre-existing disorder is noted upon entry into service, as in this case, the Veteran cannot bring a claim for service connection for that disorder, only a claim for service-connected aggravation of that disorder.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

Private medical records from Dr. B. dated from 1995 to 1999 reflect treatment for tinea pedis, an infection of the left great toe, and diabetes.

Private medical records from Dr. B. reflect that in October 2000, the Veteran reported that he previously broke his right foot.

Private medical records from Dr. D. reflect treatment for a variety of conditions including degenerative joint disease and diabetes mellitus.  A March 2000 treatment note reflects that the Veteran previously had surgery of the right foot and left kneecap after a motor vehicle accident.  A January 2001 treatment note reflects that both feet were examined and found to be normal.  In June 2002 he had a diabetic foot ulcer.  In September 2003 he was diagnosed with polyarthralgia with generalized body pain, and left Achilles tendinitis.

A September 2003 letter from T.G., D.P.M. reflects that the Veteran complained of a swollen left ankle.  X-ray studies showed marked osteoarthritic changes of the tarsal-tarsal joints of the right foot, and osteoarthritic changes of the medial malleolus of the left ankle.  Dr. G. suspected a partial Achilles tendon tear.  He noted that gout was initially suspected but such diagnosis was precluded by the uric acid findings.

Private medical records from Dr. M.-M. dated in November 2003 reflect that the Veteran reported that he had numbness and tingling of the arms, legs, hands and feet.  He reported that he had a car accident in 1969, and had foot and knee surgery.  Dr. M.-M. noted that the Veteran had a history of fractures of the left knee and foot from a motor vehicle accident in 1969.

VA medical records dated since 2004 reflect treatment for a variety of conditions including degenerative joint disease, obesity, and diabetes mellitus.  He reported pain in multiple joints.  VA outpatient treatment records dated in February 2006 reflect that the Veteran has diabetic neuropathy of the feet with toenail dermatophytosis.  

By a letter dated in June 2006, a private physician, J.A.M.-S., D.O., M.P.H., stated that she had reviewed the Veteran's service treatment records from 1961-1965 and his private medical records, and opined that it was more likely that the Veteran's bilateral foot condition was secondary to pes planus diagnosed in the military.  She noted that flat feet were diagnosed by military physicians in April 1961, and additional service treatment records show that the Veteran was treated for a right foot injury including the right great toe.  She stated that the jobs held by the Veteran in the military required excessive walking and standing, chronic symptoms with treatment, and shoe inserts by current physicians, and he now had arthritis developing in his bilateral feet.  She opined that service connection was warranted for arthritis/pes planus of both feet.

On VA examination in October 2007, the Veteran reported that he had problems with flat feet since he enlisted in the Air Force in 1961.  He said he had worn corrective shoes since 1973 and in-shoe orthotics since 1985.  He retired from Caterpillar after 30 years of employment, and retired from the National Guard in 2001.  He denied a history of injury to his feet.  He stated that a lesion was removed from the top of his right foot in approximately 1980.

On examination, there was bilateral pes planus and hallux valgus deformity.  The examiner diagnosed bilateral pes planus, and indicated that this was related to the Veteran's in-service diagnosis of bilateral pes planus, however, given the absence of foot injury, his pes planus was not the result of service-related injury.  The examiner stated that pes planus is congenital, and that foot pain caused by pes planus is aggravated by activity as well as weight.  He indicated that there was degenerative joint disease of the tarsal bones.  An X-ray study showed degenerative joint disease of the right metatarsal head, and benign osteochondroma of the foot.

At his May 2014 Board hearing, the Veteran testified that he probably entered service with flat feet, and it should have been noted on his entrance examination.  He asserted that the lengthy walks and marches, and jumping, made his feet break down.  He stated that the military gave him orthotics for his shoes and he felt a lot better.  He said doctors told him he had gout and arthritis of the feet.  

On VA examination in October 2015, the veteran stated that he was aware that he was born with a bilateral flat foot condition.  He stated that this condition was diagnosed at his military entrance examination in April 1961.  He never had any problems with his flat feet prior to enlistment in the Air Force, and during his active military service for 4 years in the Air Force.  However, while he was in the service he had an injury to his right foot in June 1961.  The examiner noted that he was seen at the emergency sick call, and the records showed that he dropped a fire extinguisher on his right foot. The injury to right toe was minimal and he was advised to return the next day if pain persisted for x-ray of his right great toe.  The examiner found no further documentation about this injury in his service treatment records indicating that perhaps the injury was not very serious and he did not return to have the X-ray of his right great toe.  The Veteran also stated that while he was in the service in 1962, he started having a fungus infection of his toenails.  He was concerned about his nail fungus.  He had been seeing a foot doctor for the past several years for diabetic foot surveillance and also for multiple toenail infections.  With regard to flat feet, he stated that he did not receive any treatment over the years for his flat feet condition.  However, he did have a fracture of the right foot due to a motor vehicle accident in 1980s.  He had surgery for a broken right foot with a residual scar on the dorsum of the right foot.  Currently, the Veteran stated that his main problem was recurrent fungal infection of the toenails.  He also had aches and pain of his feet due to arthritis, as described on the prior examination. He did not complain of this on the current examination.  The examiner indicated that the Veteran's flat feet became symptomatic in the 1980s and he was given orthotics that he used in the past.

The examiner indicated that the Veteran had degenerative changes in both his feet which were part of his generalized osteoarthritis, and he also had bilateral hallux valgus.  The examiner indicated that there were degenerative changes of the right metacarpophalangeal joint on the right side that were not present on the left, and the Veteran also had traumatic residuals of a post-service motor vehicle accident with right foot injury of the second to the fourth metacarpal heads.  It was noted that the Veteran suffered right foot fracture of the metacarpals in a motor vehicle accident in August of 1969 and had subsequent surgery for bone spurs in the 1980s by his podiatrist in the community Dr. J.G.  The examiner opined that only the degenerative changes of his right great toe were related to his in-service injury. 

The examiner diagnosed bilateral pes planus, which was noted to have been diagnosed in 1961, and right foot injury, diagnosed in 1963.  The examiner opined that the Veteran's bilateral foot condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, and that bilateral congenital pes planus was less likely than not (less than 50 percent probability) related to his claimed in-service injury or illness.  The rationale for this opinion was based on the evidence that his entrance examination showed evidence that he had bilateral pes planus which is most likely congenital.  Service treatment records showed evidence that he did not have any bilateral foot symptoms all through his active duty time of 4 years in the Air Force. No foot symptoms were noted on his separation health assessment.  The Veteran also stated that the symptoms with his foot started in mid or late 1980s, at least 20 years after his separation from the service most likely due to the development of generalized arthritis which also involved his feet.  The examiner opined that there is no evidence that his congenital foot condition was aggravated in the service, and that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.

The examiner opined that the claimed right foot injury residuals were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  As noted, service connection has already been established for a right great toe disability.  The examiner indicated that the Veteran's  right foot condition was complicated by multiple fractures of his right foot that occurred in 1969 in a post-service motor vehicle accident for which he had an operation later in his life.  The nature of such operation is unclear but it is not related to his injury in the service.  The examiner opined that therefore the multiple fractures of the metacarpals was not related to his in-service injury, and that only his right great toe injury was related to his in-service injury.  An X-ray of the right great toe also showed evidence of degenerative changes of the first metatarsophalangeal joint space, which was not seen in his non-injured left foot.  The examiner concluded that only the degenerative arthritis of the first metatarsophalangeal joint space was related to his in-service injury. 

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id.   

As noted above, service treatment records are entirely negative for complaints, treatment or diagnosis of a bilateral foot disability, other than the already service-connected right great toe disability.  Although the Veteran now contends that he had bilateral foot symptoms during service, this contention is contradicted by the contemporaneous medical evidence, including his statements denying foot trouble during multiple reports of medical history, and the Board finds that it is not credible.

The post-service medical evidence does not reflect any complaints related to the feet for years following the conclusion of his active service, despite treatment for several other medical problems.  Moreover, the Veteran's statements to medical providers during the course of seeking medical care show that he had a post-service right foot injury.  

The Board finds that the preponderance of the evidence shows that the Veteran's pre-existing bilateral pes planus was not permanently aggravated by service, as the weight of the evidence does not show that the disability increased in severity in service.

The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303 (b). See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence indicates the Veteran has not experienced continuous arthritis symptoms since service, and thus the Board finds that service connection based upon continuity of arthritis symptomatology is not warranted.

As noted above, VA outpatient treatment records dated in February 2006 reflect that the Veteran has diabetic neuropathy of the feet.  Service treatment records are negative for this condition, and the evidence does not reflect, and the Veteran does not contend, that this condition is related to service.  Service connection for diabetes mellitus was previously denied in a final August 2004 rating decision.  There is no probative evidence linking diabetic neuropathy to service.  Further, the evidence does not demonstrate that the Veteran served in Vietnam during the Vietnam era or that he had any herbicide exposure in service, and the Veteran does not otherwise contend that he had herbicide exposure, and thus the herbicide presumptions for Vietnam Veterans are inapplicable. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Board also finds that the weight of the competent evidence of record does not link the current bilateral foot disability to service or a service-connected disability. There is no competent evidence demonstrating that bilateral foot arthritis was manifested to a compensable degree within the first post-service year.

The Board finds that the probative value of the June 2006 private medical opinion is reduced because the physician based her opinion primarily on the fact that pes planus was diagnosed in April 1961.  However, as noted above, this was a medical examination performed prior to active service, and merely demonstrates that the condition existed prior to service.  

The Board finds that the October 2015 VA examination constitutes highly probative evidence against the Veteran's claim of service connection for a bilateral foot disability, and outweighs the opinion of Dr. M.-S.  It is based on current examination results, the Veteran's reported history, and a review of the medical records, including those dated subsequent to her opinion.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner opined that the Veteran's pre-existing pes planus was not aggravated by service, that his degenerative changes in both his feet were part of his generalized osteoarthritis, and that the current bilateral foot disability was not related to service.  These opinions reflect a clear and unequivocal conclusion regarding the relationship between the Veteran's bilateral foot disability and his active duty.

Although the Veteran himself has asserted that his bilateral foot disability is related to service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his bilateral pes planus with arthritis, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

Accordingly, as the preponderance of the evidence is against this claim for service connection for a bilateral foot disability, the benefit-of-the-doubt rule is not for application, and this claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a bilateral foot disability to include arthritis and pes planus is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a higher initial rating for a service-connected left thumb disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At his May 2014 Board hearing, the Veteran testified that his primary symptom from his left thumb disability was pain, and that he had weakness in the grip which sometimes resulted in dropping items.  He said he had numbness and tingling in his thumb and hand.  He stated that he could pick up small items with his thumb and finger reasonably well, but he had some difficulty with it.  

The Veteran most recently underwent a VA examination to assess the severity of his service-connected left thumb disability in October 2015.  Subsequent to that examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The Court specifically found that it was not competent to determine whether upper extremities are or can be weight-bearing.

The October 2015 VA examination reports do not include range of motion testing for pain on both active and passive motion as required by Correia.  Therefore, the Board finds that a remand is necessary in order to conduct another VA examination.  See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170.  

The Board notes that the Veteran has other nonservice-connected disabilities that affect his hands, to include diabetic neuropathy.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14. In other words, symptoms from a non-service-connected hand disorder may not be considered when evaluating the service-connected left thumb disability. However, the Court has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Moreover, by a statement dated in February 2016, the Veteran's representative asserted that the Veteran has received recent VA medical treatment for his left thumb disability.  Such medical records are relevant to this appeal and must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant VA medical records of treatment or evaluation of the service-connected left thumb disability, that are not duplicates of those already in the claims file.

2. After obtaining the available records, schedule another VA compensation examination of the left thumb disability to ascertain the severity of this disability.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be made available to and reviewed by the examiner.

The examiner should be asked to distinguish between symptoms due to the service-connected left thumb disability, and symptoms due to any nonservice-connected disorders affecting the left thumb.

If the examiner is unable to determine what measure of the Veteran's left thumb impairment is attributable to the service-connected condition versus any other thumb/hand disorders that are not service-connected, then the examiner must expressly indicate this.

The examiner should report all range of motion measurements in degrees for both thumbs for comparison between service-connected and non-service-connected sides.  To the extent possible, range of motion for the left thumb should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case with consideration of all additional evidence, and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


